Case 18-53680-pwb     Doc 34   Filed 06/05/19 Entered 06/05/19 14:34:47          Desc Main
                               Document     Page 1 of 4




      IT IS ORDERED as set forth below:



      Date: June 5, 2019
                                               _________________________________

                                                         Paul W. Bonapfel
                                                   U.S. Bankruptcy Court Judge
 _______________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE
                                                          CHAPTER 13
ANDRE MARTIN,

                     Debtor(s);                    CASE NO. 18-53680-PWB
__ __ __ __ __ __ __ __ __ __ __ __            __ __ __ __ __ __ __ __ __ __ __

CAPITAL ONE AUTO FINANCE,                           CONTESTED MATTER
A DIVISION OF CAPITAL ONE, N.A.

                       Movant,

Vs.

ANDRE MARTIN, Debtor(s);
ROBIN MARTIN, Codebtor;
MARY IDA TOWNSON, Trustee;

                       Respondent(s).
Case 18-53680-pwb         Doc 34    Filed 06/05/19 Entered 06/05/19 14:34:47             Desc Main
                                    Document     Page 2 of 4


                                               ORDER

         NOW COMES, The Motion for Relief from Automatic Stay filed by Capital One Finance, A

Division of Capital One, N.A. (the “Movant”) filed on March 4, 2019, docket (#31). Movant claims a

security interest in Debtor's vehicle: 2014 CHEVROLET TRUCK Equinox Utility 4D LS 2WD, VIN:

2GNALAEK5E1176671 (the “Collateral”). Movant, by counsel, filed a Certificate of Service and

contends proper service of the Motion.

         A hearing on the Motion was held on May 8, 2019 at 01:30 PM to allow the parties to agree to

terms. There was no appearance by the codebtor at the hearing.

         ACCORDINGLY, IT IS HEREBY ORDERED:

         The Automatic Stay provided by 11 U.S.C. §362 shall remain in effect, except as provided

below:

         1. Debtor shall continue to remit to Movant regular monthly Payments with the next payment

            due on May 22, 2019.

         2. As of May 8, 2019, Debtor owes a delinquency balance of $969.44. The delinquency

            balance is inclusive of $484.72 in pre-petition arrears and $484.72 in post-petition arrears.

         3. Debtor shall cure the delinquent balance within 6 months of the entry date of this Order;

         4. Debtor shall maintain complete comprehensive and collision insurance on the Collateral;

         5. Notwithstanding any provisions hereof, the Automatic Stay of 11 U.S.C. §362 shall

            terminate, if not sooner upon entry of the Order of Discharge.

         6. In the event (1) Movant does not receive payments as set forth above or (2) Debtor fails to

            keep the Collateral insured the Automatic Stay of 11 U.S.C. §362 shall terminate as it relates

            to Movant and the Collateral. Movant shall be allowed to take any and all steps necessary to

            exercise any and all rights it may have in the Collateral.

         7. The Strict Compliance Provisions of this Order Shall expire on November 16, 2019.
Case 18-53680-pwb       Doc 34    Filed 06/05/19 Entered 06/05/19 14:34:47           Desc Main
                                  Document     Page 3 of 4


IT IS FURTHER STIPULATED THAT: the parties agree that Movant may immediately enforce

and implement this Order. Additionally, upon default, Movant shall notify the Court, Debtor, Debtor’s

attorney, and the Chapter 13 Trustee that the Automatic Stay has been terminated.


IT IS SO ORDERED.


                                      [END OF DOCUMENT]


PREPARED and PRESENTED BY:                         CONSENTED TO BY:

By: /s/ Germani G. Hunt
Germani G. Hunt                                   By: /s/_Celia Washington___
Georgia Bar No: 290515                            Celia Washington
P.O. Box 1577                                     Georgia Bar No.: 044108
PMB 90656                                         Clark & Washington, LLC
Atlanta, Georgia 30301                            Bldg. 3,
Tel: (888) 220-0919                               3300 Northeast Expwy.
Fax: (877) 233-2454                               Atlanta, GA 30341
germani@creditor-rights.com
Attorney for Movant




By: /s/ Albert C. Guthrie_____________
Albert C. Guthrie
Staff Attorney
Georgia Bar No.: 142399
Mary Ida Townson
Chapter 13 Trustee
Suite 2200,
191 Peachtree Street, NE
Atlanta, GA 30303
Case 18-53680-pwb      Doc 34   Filed 06/05/19 Entered 06/05/19 14:34:47   Desc Main
                                Document     Page 4 of 4




                                   DISTRIBUTION LIST



Germani G. Hunt
Georgia Bar No: 290515
P.O. Box 1577
PMB 90656
Atlanta, GA 30301


Andre Martin
25 Cranbrook Way
Covington, GA 30016

E. L. Clark
Clark & Washington, LLC
Bldg. 3,
3300 Northeast Expwy.
Atlanta, GA 30341


Robin Martin
25 Cranbrook Way
Covington, GA 30016

Mary Ida Townson
Suite 2200,
191 Peachtree Street, NE
Atlanta, GA 30303-1740
